Citation Nr: 0404706	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-15 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for tuberculosis.  

3.	Entitlement to service connection for a right shoulder 
disorder.  

4.	Entitlement to service connection for an allergic 
reaction.  


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from October 1985 to February 
1995.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the veteran's claims of 
entitlement to service connection for PTSD, tuberculosis, a 
right shoulder condition, and an allergic reaction.  The 
veteran filed a timely notice of disagreement, and the RO 
provided a statement of the case (SOC).  In June 2003 the 
veteran perfected his appeal, and the issues were 
subsequently certified to the Board.  


FINDINGS OF FACT

1.	The veteran has no current diagnosis of PTSD that is due 
to any incident or event of active military service.  

2.	The veteran has no current diagnosis of tuberculosis 
that is due to any incident or event of active military 
service.  

3.	The veteran has no current right shoulder disability 
that is due to any incident or event of active military 
service.  

4.	The veteran has no current allergic reaction disability 
that is due to any incident or event of active military 
service.  


CONCLUSIONS OF LAW

1.	 Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.310 (2003).

2.	Tuberculosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2003).

3.	A current right shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.310 (2003).

4.	A current allergic reaction disorder was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.

The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.  More specifically, the 
appellant was notified of the provisions of the VCAA, of VA's 
duty to assist, and of the evidence needed to support his 
claim in correspondence from the RO dated in June 2002, as 
well as in the May 2003 SOC.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The veteran responded to the 
RO's PTSD questionnaire in July 2002, completing and 
submitting the form he had been provided.  The Board 
concludes that the notifications received by the appellant 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background and Discussion

A.  Tuberculosis, Right Shoulder Disorder, and Allergic 
Reaction

The veteran claims that he currently suffers tuberculosis, a 
right shoulder disorder, and allergic reactions to 
penicillin.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran's service entrance examination was negative for 
any complaint, treatment, diagnosis, or history of a right 
shoulder injury, tuberculosis, or an allergic reaction 
disorder.  In April 1989 he tested positive for purified 
protein derivative of tuberculin.  However, he was negative 
for active tuberculosis.  The veteran injured his shoulder in 
August 1989.  He reported right shoulder pain again in 
November 1994.  X-rays were taken at that time were normal.  
The veteran was diagnosed with chronic right shoulder pain.  
It is noted throughout the veteran's service medical records 
that he is allergic to penicillin.  

VA outpatient treatment records dated from October 2000 to 
March 2001 are negative for any complaints, treatment, or 
diagnosis of tuberculosis, a right shoulder condition, or any 
allergic reactions.  A clinical report dated in October 2000 
indicated clear lungs, and full range of motion of all 
extremities.  X-rays taken in March 2001 revealed clear 
lungs, with no radiographic changes to suggest active 
tuberculosis.  

Inasmuch as the veteran has no current diagnosis of 
tuberculosis, a right shoulder disability, or any disability 
associated with an allergic reaction, he is not entitled to 
service connection for such.  See Degmetich and Rabideau, 
supra.  

B.  Post-traumatic stress disorder

The Board notes that the veteran also claims to suffer from 
PTSD.  He contends that members of his command conspired to 
aggravate him on the job, and then provided his personal 
information to the media approximately six months prior to 
his discharge.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2003); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor. See  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In the present case, the veteran's entrance examination was 
negative for any history of mental illness, including but not 
limited to PTSD.  His military occupational specialty for his 
first year-and-one-half of service was "air intercept 
controller," and for more than eight years after that it was 
"security guard."  In May 1987 the veteran underwent a 
psychological evaluation to determine whether he was fit to 
carry a weapon in the line of duty as a security guard.  The 
veteran indicates that he reported his stress and aggravation 
to a base counselor; however, the service records are 
negative for a report of any such counseling session.  

VA outpatient treatment records are also negative for any 
complaint, treatment, or diagnosis of any mental illness, 
including but not limited to PTSD.  In short, the veteran has 
no current diagnosis of PTSD.  

In addition, the record reflects that veteran's military 
occupational specialty was security guard, and there is no 
indication or allegation that he was ever involved in any 
combat operations during service.  In other words, he is a 
non-combat veteran, and therefore and his alleged in-service 
stressors must be independently corroborated.  See Doran and 
Dizoglio, supra.  

The veteran contends that his fellow service members can 
verify his alleged stressors.  However, to date the veteran 
has failed to provide any specific verifiable information.  
He has not provided any names, dates, or specific allegations 
of abuse.  In fact, his PTSD stressor statement, submitted in 
July 2002, provides no stressor information of sufficient 
specificity such that corroboration or verification of 
stressors could be attempted.

The Board recognizes that a claim of PTSD due to personal 
assault is developed under special procedures for evidentiary 
development.  See VA Adjudication Procedure Manual M21-1, 
Part III, paragraph 5.14c (Feb. 20, 1996) (substantially 
enlarging on the former Manual M21-1, Part III, paragraph 
7.47c(2) (Oct. 11, 1995)).  These procedures take into 
account the difficulty establishing the occurrence of the 
stressor through standard evidence, and the need for 
development of alternate sources of evidence.  See Patton v. 
West, 12 Vet. App. 272, 277 (1999).  Moreover, 38 C.F.R. § 
3.304(f), cited above, contains provisions pertaining to such 
claims.  The RO attempted to initiate that development by 
sending the veteran its stressor-statement form, which 
includes questions regarding alleged personal assault, but, 
as discussed above, the veteran's response was too vague to 
permit further development.

Inasmuch as this non-combat veteran has no current diagnosis 
of PTSD and no independently verified stressors, he is not 
entitled to service connection for PTSD.


ORDER

Service connection for PTSD is denied.  

Service connection for tuberculosis is denied.  

Service connection for a right shoulder condition is denied.  

Service connection for an allergic reaction is denied.  


____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



